Citation Nr: 1537564	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  15-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1945 to August 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the October 2014 statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.  

The Board notes that, after the issuance of the October 2014 statement of the case, the Veteran submitted additional statements, to include a March 2015 private medical opinion.  Although the automatic waiver provision would be applicable in this case, the Veteran's representative explicitly stated that he did not waive initial RO consideration of the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  As the Board is granting the application to reopen and remanding the underlying claim to the AOJ, the Board finds that there is no prejudice to the Veteran to decide the application to reopen.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The merits of the claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

2.  In a November 2010 memorandum decision, the Court affirmed the August 2008 Board decision.

3.  The evidence received since the August 2008 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.   


CONCLUSIONS OF LAW

1.  The August 2008 Board decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. §§ 5108, 7104(a) (West 2002); 38 C.F.R. § 3.156, 20.1100, 20.1104 (2014). 

2.  The evidence received subsequent to the August 2008 Board decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

By way of history, the RO denied the Veteran's original claim for service connection for bilateral hearing loss in a September 1945 rating decision.  The Veteran subsequently submitted an application to reopen the claim in September 1962, but the RO took no action on that claim.  The Veteran later submitted another application to reopen the claim for service connection for bilateral hearing loss in January 1980, which the RO denied in March 1980.  

The Veteran subsequently submitted an application to reopen the claim for service connection for bilateral hearing loss in September 2006.  In a July 2008 decision, the Board reopened the claim, but denied the underlying merits.  In particular, the Board acknowledged the Veteran's assertion that his hearing loss began during an alleged incident during practice on the firing range when his rifle malfunctioned causing a very loud noise and severe pain in his ears.  However, the Board also noted that the Veteran's service personnel and treatment records did not contain any evidence of that incident.  The Board further found that there was clear and unmistakable evidence that the Veteran's hearing loss existed prior to service and was not aggravated by service.

Meanwhile, the Veteran submitted additional, pertinent evidence at or around the time of the July 2008 Board decision that had not been reviewed by the RO or the Board.  Consequently, in an August 2008 decision, the Board vacated the July 2008 decision, reopened the claim for service connection for bilateral hearing loss, and denied the underlying claim on the merits.  The Board denied the underlying claim on the same grounds as it did in the July 2008 decision.  

The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In a November 2010 memorandum decision, the Court, in pertinent part, affirmed the Board's denial of the claim for service connection for bilateral hearing loss.  The Veteran subsequently appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit); however, the Federal Circuit Court dismissed the Veteran's appeal.  Therefore, the Board finds that the August 2008 Board decision is final.

The evidence received since the August 2008 Board decision includes evidence that is both new and material to the claim.  Specifically, the Veteran submitted three opinions from a private audiologist which state that the Veteran's hearing loss was related to or aggravated by service.  See, April 2013, October 2013, and March 2015 private medical opinions.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran's hearing loss was aggravated by service.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bilateral hearing loss is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.


REMAND

As noted above, the Veteran and his representative submitted evidence in this case that has not been reviewed by the AOJ.  His representative specifically requested that this evidence be initially considered by the AOJ before the Board adjudicates the claim.  Therefore, the case must be remanded.

In addition, the Board finds that a VA examination and medical opinion are needed in this case.  The Veteran has contended that he has hearing loss that was caused or aggravated by his military service.  Specifically, he has asserted that he did not have hearing loss prior to service and that his hearing loss is attributable to a loud explosion that he heard on the firing line during basic training.  See e.g, Brd. Hrg. Tr. at 3-4; June 2007 VA treatment record.  Furthermore, a private audiologist has opined that the Veteran did not have preexisting hearing loss and that his current hearing loss was related to noise exposure during service.  See, April 2013, October 2013, and March 2013 private medical opinions.  However, the Veteran's service treatment records contain a report from the Veteran that he had defective hearing for as long as he could remember, and it was determined that his preexisting hearing loss was not aggravated by service.  See, August 1945 service treatment record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether the Veteran's bilateral hearing loss clearly and unmistakably preexisted his period of active duty service.  If so, the examiner should state whether there was an increase in the severity of the preexisting hearing loss during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

If the examiner determines that bilateral hearing loss did not clearly and unmistakably preexist the Veteran's military service, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  

3.  The case should then be reviewed by the AOJ on the basis of additional evidence, to include any evidence obtained since the October 2014 statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


